Detailed Action
Summary
1. This office action is in response to the application filed on February 28, 2020. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 02/28/2020 are acceptable. 
Claim Objection 
5. Claims 2 and 16 are objected to because of the following informalities: 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 are objected to because of the following informalities:


In re to claims 3-15, claims 3-15 are depends from claim 2, thus object the same reason.
In re to claims 17-20, claims 17-20 are depends from claim 16, thus object the same reason.
Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Freeman “20170099011”.
In re to claim 1, Freeman disclose a system (Figs. 1-92 shows an electronic charging device 10 and electronic device 20) comprising: a pre-charge stage (electronic charging device 10) comprising: a controller circuit (controller 106) configured to generate a control voltage (control voltage generated by the controller is required by the switch capacitor circuit) based on an input voltage (electrical power source 24); and a current regulator (Fig. 7 shows a logic decoder 88 and CP gain controller 82 are configured to control the current and voltage flow into switch cap-charge pump 31 ) electrically coupled to the controller circuit (controller 106/78), the current regulator configured to generate a first voltage (Figs. 4 and 8 shows the single-stage switch capacitor voltage divider circuit 32a. A voltage on the first plate of flyback capacitor Cfb1 and flyback capacitor Cfb2 is equivalent to first voltage), a second voltage (a voltage on the second plate of flyback capacitor Cfb1 and flyback capacitor Cfb2 is equivalent to second voltage), and a third voltage ( a voltage on hold capacitor 36 is equivalent to third voltage) based on the input voltage (electrical power source 24) and the control voltage (voltage required by the switch capacitor circuit via Vline); and a voltage converter (witch capacitor voltage breakdown circuit (SCVBC) ) comprising: a capacitor (flyback capacitor Cfb1and Cfb2) comprising: a first plate electrically coupled to the pre-charge stage (fig. 8 shows (SCVBC) 32  is coupled to electronic charging device 10. Examiner noted that the positive side/plate of Cfb1 and Cfb2 is the first plate), a voltage on the first plate being equal to the first voltage (when Cfb1 and Cfb2 is fully charged is equal to the power source voltage); and a second plate electrically coupled to the pre-charge stage (fig. 8 shows (SCVBC) 32 is coupled electronic charging device 10. Examiner noted that the negative side/Plate of Cfb1 and Cfb2 is the second plate ), a voltage on . 
Allowable Subject Matter
7. Claims 2-15 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the controller circuit is further configured to compare the input voltage to a scaled feedback voltage and the control voltage is based on the comparison; the current regulator is further configured to generate a feedback voltage based on the first voltage and the third voltage; and the system further comprises a feedback circuit electrically coupled to the controller circuit and the current regulator, the feedback circuit configured to scale the feedback voltage to the scaled feedback voltage.”
In re to claims 3-15, claims 3-15 depend from claim 2, thus are also objected for the same reasons provided above. 
8. Claims 16-20 are allowed over the art of record. 
The following is an examiner’s statement of reasons for allowance: 
In re to claim 16, claim 1 recites, inter alia, “generate a feedback voltage based on the first voltage and the third voltage; a feedback circuit electrically coupled to the controller circuit and the current regulator, the feedback circuit configured to scale the feedback voltage to the scaled feedback voltage”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations. 
In re to claims 17-20, claims 17-20 depend from claims 16, thus are also allowed for the same reasons provided above. 
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839